Citation Nr: 0104049	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a left ankle fracture, currently rated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a right ankle fracture, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for chronic occult 
gastrointestinal bleeding.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for the residuals of a 
back injury.

6.  Entitlement to service connection for the residuals of a 
left wrist injury.

7.  Entitlement to service connection for the residuals of a 
left index finger injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from August 1952 to March 
1957.

This appeal arises from rating decisions of the Winston-
Salem, North Carolina, Regional Office (RO).  

The appeals for increased ratings and for service connection 
for a left wrist, left index finger, and back disability 
arise from a December 1993 rating decision.  A notice of 
disagreement was received in February 1994, a statement of 
the case was issued in May 1994, and the transcript of the 
veteran's testimony at a November 1994 hearing before a 
hearing officer at the RO is accepted as a substantive 
appeal.  See Tomlin v. Brown, 5 Vet.App. 355 (1993).

The appeals for service connection for gastrointestinal 
bleeding and a left knee disability arise from a rating 
decision of August 1995.  A notice of disagreement was 
received in August 1995, a statement of the case was issued 
in August 1995, and a substantive appeal was received in 
January 1996.

This decision will determine the increased rating issues.  
The remand at the end of the decision will address the 
service connection issues.


FINDINGS OF FACT

1.  A November 1997 rating decision increased the disability 
rating for the veteran's left ankle to 20 percent.   

2.  In a December 1997 statement, the veteran indicated he 
was satisfied with the disability rating assigned for his 
left ankle and did not wish to continue his appeal.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased disability rating for 
the residuals of a fracture of the right ankle has been 
developed.

4.  The veteran has arthritis of the right ankle.

5.  The limitation of motion of the right ankle is no more 
than moderate.

6.  Pain on motion and use of the right ankle does not cause 
additional impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
an increased disability rating for the residuals of a left 
ankle fracture are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).

2.  The criteria for an increased disability rating for the 
residuals of a right ankle fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5272 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A rating decision in December 1992 granted service connection 
for status post left and right ankle fractures, and assigned 
a 10 percent disability rating for each ankle.

A May 1993 Department of Veterans Affairs (VA) X-ray report 
notes degenerative changes involving both ankles, right 
greater than left.  

The report of a VA examination, dated in June 1993, notes 
that the veteran was unable to toe- or heel-walk due to his 
ankle problems.  There was 10 degrees of dorsiflexion and 30 
degrees of plantar flexion of both ankles.  There was no 
crepitus.  The examiner noted that X-rays showed mild post 
traumatic arthritic changes in both ankles.  The assessment 
was bilateral ankle fractures.  

A June 1993 statement from the veteran's employer notes the 
veteran was having increasing problems with his ankles.

A June 1993 VA clinical record notes the veteran complained 
of pain in both ankles.  The record notes he claimed the left 
ankle had been giving well (sic; probably meant "giving 
way") and falling.  There was no tenderness over the 
anterolateral aspect of both ankles.  There was no 
instability.  X-rays showed that on the right there was a 
spur anterior on the tibia with an osteophyte at the tip of 
the lateral malleolus, and on the left an osteophyte at the 
tip of the lateral malleolus.  

A September 1993 VA hospital discharge summary notes mild 
bilateral ankle swelling -- left greater than right.  

A September 1993 VA clinical record notes the veteran 
complained of pain in the medial and lateral aspect of the 
left ankle.  Old X-rays showed degenerative arthritic changes 
medially, laterally, and anteriorly in the left ankle.  The 
report recommended a left ankle brace.  

A VA hospital discharge summary for hospitalization from May 
1994 to June 1994 shows the veteran's left ankle pain was 
consistent with osteoarthritis.  A May 1994 VA bone scan 
report notes increased tracer activity at the left ankle.

A June 1994 VA X-ray report notes there was a screw in the 
left medial malleolus.  There were minimal degenerative 
changes in the tibial calcaneal joint anteriorly.  There was 
no fracture or dislocation.

A private orthopedic evaluation report, dated in June 1994, 
indicates the veteran complained of occasional pain in the 
right ankle; and swelling, pain, and giving way of the left 
ankle.  There was generalized swelling of the left ankle but 
no tender trigger points.  Motion of the left ankle was 
diminished, apparently due to pain, and was no more than 50 
percent of normal.  X-rays showed early degenerative 
arthritis, primarily affecting the medial and lateral margins 
of the mortise, that seemed slightly worse on the right than 
left, although clinically he was worse on the left.  The 
impression was post-traumatic arthritis of the left ankle.  

The veteran presented testimony at a personal hearing at the 
RO in November 1994.  He testified that his right ankle would 
swell, but it was not like the left ankle.  He also indicated 
that he had been given a brace for both ankles.

A December 1994 VA clinical record indicates that the veteran 
complained of left ankle pain and giving way.  He indicated 
he had had multiple falls.  The medial malleolus was tender.  
Dorsiflexion and plantar flexion were to 10 degrees in each 
direction, with pain.  The gait was antalgic to the left.  X-
rays showed a well healed medial malleolus fracture with the 
screw well positioned, and moderate degenerative joint 
disease, tibia/talar joint.  The assessment was left ankle 
post-traumatic osteoarthritis.

The report of a VA examination, dated in November 1996, notes 
the veteran was wearing a brace on the left ankle, and he 
asserted he would fall without a brace.  He also claimed that 
his right ankle would swell, and that he had limited motion 
of that ankle.  The report notes the veteran limped on the 
left lower extremity.  There was trace edema in the left 
ankle with no angulation, false motion, or shortening.  
Dorsiflexion was to 2 degrees and plantar flexion was to 25 
degrees.  Examination of the right ankle was normal as to 
stability and range of motion.  X-rays showed an old healed, 
internally fixed fracture of the medial malleolus and no 
acute abnormality on the left; there was mild degenerative 
joint disease on the right.

A November 1997 rating decision increased the disability 
rating for the veteran's left ankle to 20 percent.  The 
decision also granted a temporary total (100 percent) 
disability rating due to convalescence, under the provisions 
of 38 C.F.R. § 4.30.  The 20 percent schedular disability 
rating was thereafter continued.

A statement from the veteran, dated in December 1997, 
indicates he was satisfied with the disability rating on the 
left ankle, and that he did not wish to continue his appeal.

Analysis

Increased Rating -- Left Ankle

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally, without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

The RO certified the issue of an increased disability rating 
for the left ankle to the Board in September 2000.  A 
November 1997 VA rating decision had increased the disability 
rating for the veteran's left ankle to 20 percent.  In a 
statement from the veteran, dated in December 1997, he 
indicated he was satisfied with the disability rating 
assigned and did not wish to continue his appeal.


The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issue of entitlement an 
increased disability rating for the left ankle.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review an appeal of entitlement to an 
increased disability rating for the residuals of a left ankle 
fracture, and it is dismissed, without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


Increased Rating -- Right Ankle

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claim and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.

The RO has obtained copies of VA medical records.  In 
addition, the veteran has been afforded VA examinations of 
his ankles.  The claims file also contains a private 
orthopedic evaluation of the ankles.  In the November 1997 
supplemental statement of the case, the veteran was advised 
of the requirements for a greater disability rating for ankle 
disability, and was advised that the evidence of record did 
not show that an increase in the evaluation of the right 
ankle disability was warranted.  The veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by the Veterans Claims 
Assistance Act of 2000 have been satisfied in this case.



The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Functional loss due to 
pain, weakness, fatigability, or incoordination on motion and 
use is productive of disability.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  

The criteria of Diagnostic Code 5003, for degenerative 
arthritis (hypertrophic or osteoarthritis), provide that 
disability due to arthritis is rated based upon limitation of 
motion of the joint affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).

Under the criteria of Diagnostic Code (DC) 5271, moderate 
limitation of motion of the ankle warrants a 10 percent 
disability rating, and marked limitation of motion warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, DC 5271 
(2000).

Reports of private and VA X-ray examinations show that the 
veteran has post-traumatic arthritis, degenerative arthritic 
changes or arthritis, and degenerative joint disease of the 
right ankle.  Additionally, the November 1996 VA examination 
report shows a diagnosis of degenerative joint disease of the 
right ankle.  Therefore, it is clear that arthritis of the 
right ankle is present.  Accordingly, the veteran's right 
ankle disability must be rated under the criteria for 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 
5003 (2000).

The Schedule does not specifically define moderate or marked 
limitation of motion.  The June 1993 VA examination report 
notes that motion of the ankles was from 10 degrees of 
dorsiflexion to 30 degrees of plantar flexion.  This 
dorsiflexion was half of the normal or possible range, and 
the plantar flexion was greater than half of normal or 
possible.  See 38 C.F.R. § 4.71, Plate II (2000).  Such 
limitation of motion is no more than moderate.  The November 
1996 VA examination report notes that motion of the right 
ankle was normal.  Therefore, the most severe limitation of 
motion shown in the medical evidence is no more than 
moderate.  Moderate limitation of motion is commensurate with 
a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5272 
(2000).

Since the veteran's right ankle disability is evaluated under 
limitation of motion criteria, consideration must be given to 
whether any additional functional limitation (i.e., any 
additional limitation of motion) is likely to occur with pain 
on use, or during flare-ups.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995).  The June 1993 VA clinical record notes that the 
veteran complained of pain in the ankles.  There was no 
tenderness or instability noted.  The June 1994 private 
orthopedic evaluation report notes the veteran complained of 
occasional pain in the right ankle.  The veteran also 
testified in November 1994 that his right ankle would swell, 
and the November 1996 VA examination report notes the veteran 
complained that his right ankle would swell and he had 
limitation of motion.  However, the examination report notes 
that motion and stability were clinically normal.

The above medical records show the veteran complained of pain 
in the right ankle.  However, these medical records do not 
show that pain caused additional limitation of function.  In 
addition, as noted above, the overall motion of the right 
ankle (dorsiflexion and plantar flexion) was greater than 
half of normal, or was normal, and the evidence does not show 
that pain has significantly further limited motion of the 
ankle.  Therefore, the record indicates that pain does not 
cause significant additional impairment.  When pain is 
considered with the motion of the right ankle, the limitation 
of motion of the right ankle is still no more than moderate 
in degree.  As noted, moderate limitation of motion of the 
ankle warrants a 10 percent disability rating.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5272 (2000); DeLuca v. 
Brown, 8 Vet.App. 202 (1995). 

The evidence shows that a 10 percent disability rating is 
warranted for the veteran's right ankle disability.  This is 
consistent with the disability rating currently assigned.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased disability rating for the 
residuals a right left ankle fracture.


ORDER

1.  The appeal for an increased disability rating for the 
residuals of a left ankle fracture is dismissed.

2.  Entitlement to an increased disability rating for the 
residuals of a right ankle fracture is denied.


REMAND

The veteran contends that he was hospitalized during service 
for the same gastrointestinal bleeding that he is currently 
experiencing.  However, it appears that the veteran's service 
medical records have unfortunately been destroyed by fire.  
The records currently in the claims file include only an 
admission and disposition report for an overseas hospital 
which indicate that the veteran was hospitalized for internal 
hemorrhoids and functional constipation, at the 121st. 
Evacuation Hospital.  Clinical records of hospitalizations 
are not filed with the veteran's service medical records.  
See VA Adjudication Procedure Manual M21-1, Part III, Para. 
4.17e.  The record does not show that the RO has requested 
that the National Personnel Records Center (NPRC) search for 
clinical records of the above-mentioned hospitalization, nor 
is there an indication that NPRC has conducted such a search.  
Therefore, this case will be returned to the RO to request 
that a search be made for clinical records related to the 
veteran's hospitalization.

The veteran asserts that he fell off a ladder due to his 
service-connected ankle disability.  While lay statements do 
corroborate the fact that the veteran fell from a ladder, 
there is no independent evidence in the claims file to show 
that the veteran's fall was due to either of his service-
connected ankle disabilities.  Additionally, the veteran 
claims that his service-connected ankle disabilities have 
caused a left knee and back disability.  However, there is 
currently no independent medical evidence in the claims file 
which shows that the veteran's left knee and back 
disabilities are related to his ankle disabilities.  An 
opinion by a medical professional could provide independent 
evidence showing that his claimed disabilities are due to his 
service-connected ankle disabilities.  Accordingly, this case 
will be returned to the RO for further examination of the 
veteran.

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since 
this case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development and/or other procedures 
that may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the NPRC 
search for and provide copies of any 
available clinical records related to the 
veteran's hospitalization at the 121St 
Evacuation Hospital from May 1956 to June 
1956.

2.  The RO should request that the veteran be 
scheduled for a VA orthopedic examination.  
All appropriate tests and studies should be 
conducted.  The examiner should ascertain the 
nature of any left knee, lumbar spine, left 
wrist, and left index finger disorder that 
may be present.  The examiner should also 
render an opinion as to whether the veteran's 
claim of falling from a ladder due to his 
ankle disability is consistent with the 
disability of his ankles.  Additionally, the 
examiner should render an opinion as to 
whether the veteran's claimed left knee and 
back disorders have been caused by his ankle 
disabilities.  The examiner should present 
all findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder, to include a copy of this 
Remand, should be made available to the 
examiner for review prior to evaluation of 
the veteran.

3.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for chronic occult gastrointestinal 
bleeding, a left knee disability, the 
residuals of a back injury, a left wrist 
injury, and the residuals of a left index 
finger injury can be granted.  The RO 
must conduct any additional evidentiary 
development and/or comply with any 
additional procedures under the Veterans 
Claims Assistance Act of 2000 that may be 
deemed necessary, or which may be 
indicated by any additional evidence 
secured on remand.

4.  If any decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



